In a custody *454proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Nassau County (Phillips, Ct. Atty. Ref.), dated April 12, 2006, which denied her motion for an award of an attorney’s fee.
Ordered that the order is affirmed, without costs or disbursements.
The denial of an attorney’s fee in the instant custody proceeding was a provident exercise of discretion based upon the circumstances of the case (see Matter of Pane v Pane, 26 AD3d 386 [2006]; cf. Matter of O’Shea v Parker, 16 AD3d 510 [2005]). Miller, J.P, Crane, Ritter and Lifson, JJ., concur.